Citation Nr: 1640781	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  07-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected residuals of lymphadenopathy in the left inguinal area.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a March 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  The Veteran's residuals of lymphadenopathy of the left inguinal area covers an area less than 12 square inches, and do not include symptoms more nearly approximating not tender or painful scars, limitation of muscle function, neurological deficits, or muscle atrophy.

2.  The evidence is at least evenly balanced as to whether, throughout the appeal period, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment consistent with his education and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of lymphadenopathy of the left inguinal area are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 5315, 7801, 7802, 7803, 7804, 7805, 7819 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

With respect to the increased rating claim, a pre-decisional notice letter dated in October 2012 complied with VA's duty to notify the Veteran.  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  Pursuant to the March 2015 Board Remand, the Veteran was also afforded a pertinent VA examination in July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The VA examination obtained here is sufficient, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanation for the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

II. Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a noncompensable evaluation for his residuals of lymphadenopathy of the left inguinal area throughout the appeal period.  The analysis in this decision has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
The Veteran's service-connected lymphadenopathy of the left inguinal area, which is not a disability specifically listed under VA's rating schedule, has been evaluated as zero percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7819.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2015).  As such, the RO rated the service-connected lymphadenopathy of the left inguinal area by analogy to benign skin neoplasms under Diagnostic Code 7819.

Diagnostic Code 7819 provides that benign neoplasms are to be rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function of the affected part. 

10 percent ratings are provided for scarring that is deep and nonlinear and affects an area of six square inches (Diagnostic Code 7801) or superficial and nonlinear and affects an area of 144 square inches (Diagnostic Code 7802) or one or two scars that are painful or unstable (Diagnostic Code 7804).  Higher ratings are provided for scarring that is deep and nonlinear and affects an area of at least 12 square inches (Diagnostic Code 7801) or at least three scars that are painful or unstable (Diagnostic code 7804).  Any disabling effect not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code.  (Diagnostic Code 7805).  38 C.F.R. § 4.118. 

Diagnostic Code 5315, which evaluates injuries to Muscle Group XV.  The muscle group includes the (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis. The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.  38 C.F.R. § 4.75.
A slight muscle injury warrants a non-compensable (0 percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.75, Diagnostic Code 5315.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55  and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In October 2012, the Veteran submitted a claim seeking an increased rating for the service-connected residuals of a lymphadenopathy of the left inguinal area.  For the reasons set forth below, the Board has determined that a compensable rating is not warranted under the pertinent schedular criteria.

VA treatment records dated from 2011 through 2015 do not document any on-going complaints of pain or functional impairment of the Veteran's left inguinal area.

A VA general examination was conducted in December 2012, at which time the Veteran's history of lymphadenopathy of the left inguinal hernia area was noted.  The examiner determined that "[n]o evidence of lymphadenopathy or hernia [is] palpable at physical examination."  The examiner concluded that this disability did not render the Veteran unemployable as "[n]o functional impairment is attributable to [the] condition."

Pursuant to the March 2015 Board Remand, the Veteran was afforded a VA examination in July 2015 at which time the examiner confirmed a diagnosis of lymphadenopathy in the left inguinal area.  The examiner noted that the Veteran had a non-penetrating muscle injury as a result of the service-connected lymphadenopathy in the left inguinal area.  The specific muscle group injured was "Group XV: medial thigh muscles: adductor longus, adductor brevis, adductor magnus, gracilis."  However, the examiner determined there was no evidence of rupture, or excessive muscle hernia.  There was also no evidence of scarring.  Muscle strength testing did not reveal any deficits in either extremity and there was no evidence of muscle atrophy.  The examiner noted that the Veteran relies upon a cane for ambulation; however, this impairment is due to his service-connected left knee disability.  The examiner determined that there was no functional impact as a result of the service-connected lymphadenopathy of the left inguinal area.  He additionally reported that the disability had no impact on the Veteran's ability to work.

Based upon review of the evidence, the Board finds that the Veteran's service-connected residuals of lymphadenopathy of the left inguinal area do not warrant a compensable rating under the pertinent diagnostic criteria.  As noted above, his service-connected disability is rated by analogy to Diagnostic Code 7819, which provides that benign neoplasms are to be rated as scars or as impairment of function of the affected part.

To this end, the Board has considered whether a 10 percent rating is warranted under DC 7804 for one or two scars that are painful or unstable.  However, there is no evidence to suggest, nor has the Veteran reported, that his left inguinal area has been painful during the appeal period.  Moreover, there is no evidence that the Veteran's lymphadenopathy of the left inguinal area is manifested by scarring that is deep and nonlinear and affects and area of six square inches, or is superficial and nonlinear and affects an area of 144 square inches.  See 38 C.F.R. § 4.118, DCs 7801, 7802.

Additionally, as the July 2015 VA examiner determined the Veteran's lymphadenopathy of the left inguinal area to have resulted in a muscle injury to Group XV, the Board has considered whether a compensable rating is warranted under Diagnostic Code 5315.

As described above, the July 2015 VA examiner determined that, although there was a muscle injury to the adductor longus, adductor brevis, adductor magnus, and gacilis, there was no functional impairment.  Muscle strength testing was intact throughout the left lower extremity, and there was no evidence of impaired muscle strength.  Accordingly, the Board finds that the Veteran's muscle injury is most appropriately described as "slight" and therefore warrants a noncompensable rating.

Moreover, the July 2015 VA examination report reveals no evidence of inguinal or ventral hernia.  Additionally, there are no neurological deficits associated with lymphadenopathy of the left inguinal hernia area to warrant a separate disability rating.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to a compensable disability rating for residuals of lymphadenopathy of the left inguinal areal at any time during the appeal period.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Additionally, the Board finds that the Veteran's residuals of lymphadenopathy of the left inguinal areal do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for residuals of lymphadenopathy of the left inguinal areal is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of lymphadenopathy of the left inguinal area with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Critically, the Veteran has not described any pain or functional impact caused by the residuals of lymphadenopathy of the left inguinal areal pain as occurring during the appeal period.  Moreover, any such symptoms would have been properly accounted for under the pertinent schedular criteria, which specifically contemplate pain.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, the Board is granting entitlement to a TDIU as discussed below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

III. Entitlement to a TDIU

TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

As described above, the Veteran asserted a claim of entitlement to a TDIU in October 2012.  During the appeal period, the Veteran is service-connected for residuals of left knee arthroplasty at 30 percent disabling; diabetes mellitus, type II, with diabetic nephropathy at 20 percent; peripheral neuropathy of the right upper extremity at 30 percent; peripheral neuropathy of the left lower upper extremity at 20 percent; peripheral neuropathy of the right lower extremity at 10 percent; peripheral neuropathy of the left lower extremity at 10 percent; left knee instability or injury to semilunar cartilage at 10 percent; mild degenerative joint disease of left patella at 10 percent; residuals of lymphadenopathy of the left inguinal area at zero percent disabling; and dermatophytosis pedis with ingrown toenails at zero percent disabling.

The Board recognizes that no single disability is rated 40 percent or higher as required.  38 C.F.R. § 4.16(a).  Notably, however, for the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).

As the Veteran's peripheral neuropathy of the upper and lower extremities and diabetes mellitus are of common etiology, they can be recognized as one disability for purposes of meeting the schedular standard for TDIU.  Applying the combined rating table and the bilateral factor, the Veteran meets the threshold criteria for TDIU on a schedular basis, as he has a single 60 percent rating for purposes of entitlement to TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2015).

In his October 2012 formal TDIU claim, the Veteran asserted that he is unable to obtain or maintain gainful employment due to his service-connected diabetes mellitus, peripheral neuropathy, left knee, and lymphadenopathy of the left inguinal area disabilities.  He reported that he last worked full-time in May 2011, and was self-employed.  In his December 2012 notice of disagreement (NOD), the Veteran reported that he had no education beyond high school.  He stated, "[d]ue to my service-connected conditions, as well as my educational level, I cannot compete with younger people with a superior level of education to find and retain a job."

In a December 2013 statement, the Veteran reported that he previously owned a small business selling candies to school children.  He stated that he was forced to stop working after his left knee surgery, which left him unable to work even four hours per day.

The Veteran was afforded a VA examination in October 2012, which addressed the impact of his service-connected disabilities on his ability to maintain gainful employment.  The examiner reported that the Veteran's service-connected left knee disabilities prevent physical labor, but would not significantly limit his ability to work perform sedentary or light duties where standing and walking long distances would be restricted.  With respect to the service-connected peripheral neuropathy of the bilateral upper and lower extremities, the examiner concluded that these disabilities would prevent physical labor, "but would not significantly limit his ability to work in a sedentary [job] with restrictions [on] pushing, pulling, lifting, or [carrying] heaving objects and stand[ing] up for long periods without break[s]."  With regard to the service-connected diabetes mellitus, the examiner determined that the disability does not preclude the Veteran for obtaining or engaging in gainful employment.  Similarly, the examiner concluded that the Veteran's residuals of lymphadenopathy of the left inguinal area and dermatophytosis pedis do not render him unemployable, as no functional limitation is attributable to either condition.

VA treatment records dated through 2015 document the Veteran's on-going treatment for left knee impairment including limitation of motion, muscle atrophy, instability, and constant knee pain.

A VA examination as to the service-connected peripheral neuropathy of the bilateral upper and lower extremities was conducted in August 2016, at which time the examiner noted the Veteran's complaints of progressively worse numbness, cramps, pain and burning sensations in the upper and lower extremities.  The examiner determined that the Veteran suffered from mild incomplete paralysis of the radial nerves, moderate incomplete paralysis of the median nerves, and mild incomplete paralysis of the ulnar nerve of the bilateral upper extremities.  With respect to the lower extremities, the examiner identified moderate incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the femoral nerve, bilaterally.  However, the examiner determined that the Veteran's diabetic peripheral neuropathy had no impact on his ability to work.

A VA examination was conducted in August 2016 to address the severity of the service-connected diabetes mellitus.  The examiner determined that the disability does impact the Veteran's ability to work in that the Veteran has experienced episodes of hypoglycemia.  The examiner further explained that the Veteran "always carries candies" in case of episodes.

The Board recognizes that the December 2012 and August 2016 VA examiners determined that the Veteran is able to maintain gainful employment despite his service-connected disabilities.  Critically, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Here, there is medical evidence of record to suggest that the Veteran's service-connected disabilities prevent him from maintaining gainful employment in an occupation requiring physical labor.  Moreover, although the December 2012 VA examiner determined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities did not preclude sedentary employment, the Veteran would require a job with restrictions on pushing, pulling, or lifting objects, even when seated.

Significantly, the evidence demonstrates that the Veteran has only a high school education and has a history of employment in labor and sales, requiring significant physical activity.  He has been unable to work in these fields due to the impact of his service-connected disabilities.  The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable rating for service-connected residuals of lymphadenopathy of the left inguinal area is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


